Case 18-06437        Doc 54     Filed 01/22/19     Entered 01/22/19 15:27:40          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-06437
         Romeo N Rosario

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/06/2018.

         2) The plan was confirmed on 06/22/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/19/2018.

         5) The case was converted on 01/16/2019.

         6) Number of months from filing to last payment: 5.

         7) Number of months case was pending: 11.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $2,701.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-06437      Doc 54     Filed 01/22/19     Entered 01/22/19 15:27:40                Desc         Page 2
                                                of 3



 Receipts:

        Total paid by or on behalf of the debtor             $3,076.00
        Less amount refunded to debtor                           $0.00

 NET RECEIPTS:                                                                                  $3,076.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $2,900.68
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                      $175.32
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                              $3,076.00

 Attorney fees paid and disclosed by debtor:               $200.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim            Claim       Principal      Int.
 Name                             Class    Scheduled      Asserted         Allowed        Paid         Paid
 ALICIA ORTIZ                 Priority             0.00           NA              NA            0.00       0.00
 BECKET & LEE LLP             Unsecured          354.00        205.48          205.48           0.00       0.00
 CACH LLC                     Unsecured             NA     17,957.24        17,957.24           0.00       0.00
 CAPITAL ONE BANK USA         Unsecured       3,030.00       3,030.03        3,030.03           0.00       0.00
 CHILD SUPPORT ENFORCEMENT    Priority             0.00           NA              NA            0.00       0.00
 HYUNDAI LEASE TITLING TRUST  Secured              0.00          0.00            0.00           0.00       0.00
 INTERNAL REVENUE SERVICE     Priority             0.00           NA              NA            0.00       0.00
 KIA MOTORS FINANCE CO        Unsecured             NA       6,424.11        6,424.11           0.00       0.00
 MERRICK BANK                 Unsecured       3,939.00       3,939.30        3,939.30           0.00       0.00
 ONEMAIN FINANCIAL            Unsecured       6,724.00       6,086.08        6,086.08           0.00       0.00
 QUANTUM3 GROUP               Unsecured       2,154.00       2,154.33        2,154.33           0.00       0.00
 NATIONWIDE CREDIT            Unsecured           27.00           NA              NA            0.00       0.00
 REALIASTAR LIFE INSURANCE    Unsecured           56.00           NA              NA            0.00       0.00
 RISE                         Unsecured       4,759.00            NA              NA            0.00       0.00
 SYNCB/ABT ELECTRONICS        Unsecured       6,596.00            NA              NA            0.00       0.00
 SYNCB/AMAZON                 Unsecured       4,622.00            NA              NA            0.00       0.00
 SYNCB/GOLFSMITH              Unsecured       3,616.00            NA              NA            0.00       0.00
 ADVENTISTS HEALTH PARTNERS   Unsecured          286.00           NA              NA            0.00       0.00
 MALCOM S GERALD/ADVENTIST BO Unsecured          682.00           NA              NA            0.00       0.00
 MANDARICH LAW GROUP LLP      Unsecured      16,935.00            NA              NA            0.00       0.00
 CCB CREDIT/TRS LIMITED       Unsecured          139.00           NA              NA            0.00       0.00
 COMENITY BANK/CARSONS        Unsecured          535.00           NA              NA            0.00       0.00
 DEPENDON COLLECTION/SUBURBAN Unsecured          340.00           NA              NA            0.00       0.00
 DSNB MACYS                   Unsecured       1,181.00            NA              NA            0.00       0.00
 HEALTH LAB                   Unsecured           27.00           NA              NA            0.00       0.00
 WAKEFIELD & ASSOC            Unsecured       1,046.00       1,046.73        1,046.73           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-06437        Doc 54      Filed 01/22/19     Entered 01/22/19 15:27:40              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $40,843.30                $0.00            $0.00


 Disbursements:

         Expenses of Administration                             $3,076.00
         Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                       $3,076.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 01/22/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
